After our opinion was filed in the above-entitled cases, the defendant requested and was given leave to file a motion for reargument.
In support of its motion, defendant contends that since the chauffeur and the plaintiffs' deceased were fellow servants of the named insured Pauline Merrill, no action "under the death statute" could have been maintained by the plaintiffs against her as an employer and therefore that our opinion, in effect, "grants greater and more extended coverage *Page 452 
. . . to the chauffeur than it afforded to the person who bought and paid for the insurance."
Whether or not this conclusion is valid does not concern us since it was not an issue in the cases before us. Liability on the part of the chauffeur for the deaths of the plaintiffs' deceased had been fixed by the final judgment of the federal district court. In that action the chauffeur was sued directly as the tort feasor and not as the servant or agent of Pauline Merrill.
The second count of the declaration in each of the instant cases, to which we expressly confined our opinion, was based not upon any common law liability for the tort, but upon liability of the insurer based upon the policy which it had issued to Pauline Merrill, and the determinative question raised in these cases was whether the chauffeur was directly insured by reason of the definition of "insured" as it was found in the language of this particular policy. That issue was determined by a construction of such language, without regard to what liability for the tort the employer would have, if she had been sued, and without regard to what liability the insurer would have under this policy if the employer had been sued and the judgment obtained against her.
Defendant's contention, therefore, does not afford a reasonable ground upon which to base a reargument.
Defendant contends further, however, "that the cases cited on page 5 of the opinion do not support the conclusion reached by this Court." A careful reading of our opinion will show that these cases were cited merely for the purpose of showing that substantially the same limitation which we put upon the term "business", as used in this policy, had been stated by the courts in those cases. In Ocean Accident  Guarantee Corp. v.Torres, 91 Fed. 2d 464, certiorari denied, 302 U.S. 741, the court discussed at some length the connotation of that term as used in the policy and also pointedly said that the occupation of a housewife or homemaker "is not a `business' within the terms of the policy." And in Sills v. Sorrenson, 192 Wn. 318, the court went even further *Page 453 
and distinguished the words "in the business" in the policy before it from the term "on the business", as used in the law of agency.
Eichholz v. Shaft, 166 Minn. 339, was cited for the value of the quotation, which we made from the opinion in that case to indicate that the Minnesota court had also taken the view that, generally speaking, the maintenance and upkeep of a home was not considered a business, as that term was usually understood.
All of defendant's present contentions have been heretofore substantially considered by us and have been rejected.
Motion denied.